Case 20-11218-MFW   Doc 793-2   Filed 07/22/20   Page 1 of 43




                EXHIBIT B
                  Case 20-11218-MFW                 Doc 793-2         Filed 07/22/20          Page 2 of 43




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                              Chapter 11
    In re:
                                                                              Case No. 20-11218 (MFW)
    THE HERTZ CORPORATION, et al.,1
                                                                              (Jointly Administered)
                                          Debtors.


                  DECLARATION OF JENNIFER R. HOOVER IN SUPPORT
             OF APPLICATION OF THE OFFICIAL COMMITTEE OF UNSECURED
             CREDITORS FOR ENTRY OF AN ORDER AUTHORIZING RETENTION
               AND EMPLOYMENT OF BENESCH, FRIEDLANDER, COPLAN &
             ARONOFF LLP AS CO-COUNSEL TO THE OFFICIAL COMMITTEE OF
                UNSECURED CREDITORS, NUNC PRO TUNC TO JUNE 15, 2020

             I, Jennifer R. Hoover, hereby declare, pursuant to 28 U.S.C. § 1746, under penalty of

perjury as follows:

             1.       I am a Partner of Benesch, Friedlander, Coplan & Aronoff LLP (“Benesch”), which

maintains offices for the practice of law at 1313 North Market Street, Suite 1201, Wilmington,

Delaware 19801. I am an attorney-at-law, duly admitted and in good standing to practice in the

State of Delaware, as well as the United States District Court for the District of Delaware.

             2.       I submit this declaration (the “Declaration”) pursuant to section 1103 of title 11

of the United States Code 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), Rules 2014(a),

2016(a), and 5002 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

Rule 2014-1 of the Local Rules of Bankruptcy Practice and Procedure for the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”) in support of the application


1
             The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
             debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in
             these chapter 11 cases, for which joint administration for procedural purposes has been approved, a complete
             list of the debtors and the last four digits of their federal tax identification numbers is not provided herein. A
             complete list of such information may be obtained on the website of the debtors’ claims and noticing agent
             at https://restructuring.primeclerk.com/hertz.
            Case 20-11218-MFW           Doc 793-2     Filed 07/22/20      Page 3 of 43




(the “Application”) of the Official Committee of Unsecured Creditors (the “Committee”)

appointed in the cases (the “Chapter 11 Cases”) of the above-captioned debtors (collectively, the

“Debtors”) for an order authorizing the retention of Benesch as its Delaware counsel, nunc pro

tunc to June 15, 2020. .

       3.      Except as otherwise indicated herein, and based on inquiries of Benesch partners,

associates and staff, I have personal knowledge of the matters set forth herein and, if called as a

witness, would testify competently thereto. To the extent that any information disclosed herein

requires amendment or modification upon Benesch’s completion of further analysis or as

additional information becomes available to Benesch, a supplemental Declaration will be

submitted to the Court.

       4.      All terms not otherwise defined herein have the meanings ascribed to such terms in

the Application.

                                   Benesch’s Disinterestedness

       5.      Neither I, Benesch, nor any partner, counsel, associate or other attorney at Benesch,

insofar as I have been able to ascertain, has in the past represented the Debtors’ largest creditors,

any significant beneficiaries of the Debtors (holding 1% or more of the beneficial interest in the

Debtors) or any Potential Party in Interest (as defined below), except as hereinafter set forth.

       6.      Benesch maintains and systematically updates its conflict database system in the

regular course of its business, and it is the regular practice of Benesch to make and maintain these

records. It is the policy of Benesch that no new matter be accepted or opened within the firm

without completing and submitting to those charged with maintaining the conflict database system

the information necessary to check each such matter for any potential conflict of interest, including




                                                  2
            Case 20-11218-MFW           Doc 793-2      Filed 07/22/20     Page 4 of 43




the identity of the prospective client, the matter and the related and adverse parties. Accordingly,

it is Benesch’s regular practice to update its database for every new matter undertaken by Benesch.

       7.      In preparing this declaration, we have used the above-described procedures

established by Benesch to ensure compliance with the requirements of the Bankruptcy Code and

the Bankruptcy Rules regarding retention of professionals by an official committee under the

Bankruptcy Code. In that regard, Benesch reviewed a list supplied by the Debtors of names and

entities who may be parties in interest in these Chapter 11 Cases, including, inter alia, the Debtors,

non-debtor affiliates, the Debtors’ largest unsecured creditors, the Debtors’ secured lenders,

present and former officers and directors of the Debtors, banks, bondholders, contract

counterparties, insurance providers, surety bonds, landlords, litigation counterparties, regulatory

and governmental entities, taxing authorities, significant competitors, unions, utilities, vendors,

suppliers, and other significant parties in interest (the “Potential Parties in Interest”). A list of

the Potential Parties in Interest is attached hereto as Schedule 1.

       8.       Moreover, through a firm-wide email, Benesch solicited information from its

attorneys to determine whether any attorneys employed by Benesch are related to any of the

Bankruptcy Judges in this District, the U.S. Trustee for Region 3, or any attorney known by

Benesch to be employed in the Wilmington Office of the U.S. Trustee. Benesch also solicited

information from its attorneys to determine if any attorneys employed by Benesch (i) are investors

of any of the Debtors or (ii) were, within two years of the Petition Date, a director, officer, or

employee of any of the Debtors. No such connections were discovered, other than (i) one Benesch

partner owns a de minimus amount of shares in the Debtors; and (ii) a Benesch partner, Gregory

W. Werkheiser is married to Rachel L. Werkheiser, who, since August 31, 2009, has served as




                                                  3
              Case 20-11218-MFW          Doc 793-2      Filed 07/22/20       Page 5 of 43




judicial law clerk to the Honorable Christopher S. Sontchi, who is currently the Chief Bankruptcy

Judge for the U.S. Bankruptcy Court for the District of Delaware.

        9.      Insofar as we have been able to ascertain, Benesch has in the past represented,

currently represents and/or may in the future represent, in matters wholly unrelated to the Debtors

or these Chapter 11 Cases, certain Potential Parties in Interest, including, without limitation, those

entities set forth on Schedule 2, attached hereto, (a) who are current clients or are affiliates thereof,

or (b) who have been represented by Benesch within the last two years. Except as set forth in

Schedule 2, I do not believe that any single matter is a major engagement that, alone or in the

aggregate with other engagements for the same entity, involves the billing of fees in excess of one

percent (1%) of Benesch’s fees billed over the past twelve months.

        10.     As part of its practice, Benesch appears in many cases, proceedings, and

transactions involving many different attorneys, counsel, accountants, financial consultants, and

investment bankers, some of which now or may in the future represent claimants and parties in

interest in these cases. I have advised the Committee that Benesch does not have any relationship

with any such entities that would be adverse to the Committee or its interests in the matters upon

which Benesch is to be employed or otherwise cause Benesch to be a disinterested person. From

time to time, Benesch has referred work to other professionals involved in these cases. Likewise,

certain such professionals have referred work to Benesch. However, none of these referrals create

an interest as contemplated in the definition of “disinterested person” in the Bankruptcy Code.

        11.     Certain insurance companies have, and will, pay the legal bills of Benesch clients

from time to time. Some of these insurance companies may be involved in the cases. None of

these insurance companies, however, are or were clients of Benesch as a result of the fact that they

pay legal fees on behalf of Benesch clients, unless set forth otherwise on Schedule 2.



                                                   4
              Case 20-11218-MFW          Doc 793-2      Filed 07/22/20      Page 6 of 43




        12.     The information required to be included on Schedule 1 (and, therefore, potentially

Schedule 2) may have changed without our knowledge and may change during the pendency of

these Chapter 11 Cases. Accordingly, if Benesch discovers any information that is contrary to or

pertinent to the statements made herein, Benesch will promptly disclose such information to the

Court by filing and serving a supplemental declaration. To the extent that Benesch discovers any

connection with any interested party or enters into any new relationship with any interested party,

Benesch will promptly supplement its disclosure to the Court.

        13.     Except as set forth herein and as supplemented by Schedule 2, and based upon the

information available to me, neither I, Benesch, nor any partner, counsel or associate thereof,

insofar as I have been able to ascertain, (a) is a creditor, an equity security holder, or an insider of

the Debtors, (b) is or was, within two years before the date of the filing of the petition, a director,

officer, or employee of the Debtors, or (iii) has an interest materially adverse to the interest of the

estate or of any class of creditors or equity security holders, by reason of any direct or indirect

relationship to, connection with, or interest in, the Debtors, or for any other reason. Based upon

the information available to me, I believe that Benesch is a “disinterested person” as that term is

defined in section 101(14) of the Bankruptcy Code.

        14.     To the extent an issue arises in connection with any clients that, in the view of

Benesch, could give rise to an actual or potential conflict, the Committee will utilize conflicts

counsel to address such issue.

        15.     Benesch believes that its representation of the parties covered herein and as set forth

on Schedule 2 has not affected and will not affect its representation of the Committee in these

Chapter 11 Cases. Further, the Committee has agreed to waive any actual or potential conflicts of

interest that may arise from Benesch’s representation of parties-in-interest described herein and as



                                                   5
              Case 20-11218-MFW          Doc 793-2      Filed 07/22/20       Page 7 of 43




set forth on Schedule 2 in matters unrelated to the Debtors, the Committee or these Chapter 11

Cases. To the extent that any employee of Benesch has a relationship that, in the view of Benesch,

could give rise to an actual or potential conflict, an ethical screen will be put in place to ensure that

such employee does not have access to information related to Benesch’s representation of the

Committee.

        16.     No promises have been received by Benesch, or by any partner, counsel or

associate thereof, as to compensation in connection with these cases other than in accordance with

the provisions of the Bankruptcy Code, the Bankruptcy Rules and the Local Rules. Benesch has

no agreement with any other entity to share with such entity any compensation received by

Benesch.

                                            Compensation

        17.     Benesch intends to apply to the Court for compensation and reimbursement of

expenses in accordance with applicable provisions of the Bankruptcy Code, the Bankruptcy Rules,

the Local Rules, any order entered in these cases governing the compensation of professionals,

and any applicable U.S. Trustee guidelines, including the Guidelines for Reviewing Applications

for Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in

Larger Chapter 11 Cases (the “Revised U.S. Trustee Fee Guidelines”), as adopted on June 11,

2013. Benesch understands that the Revised U.S. Trustee Fee Guidelines are applicable in these

Chapter 11 Cases and intends to make a reasonable effort to comply with the Revised U.S. Trustee

Fee Guidelines in connection with both this Application and the fee requests to be filed by Benesch

in these Chapter 11 Cases.

        18.     Benesch will seek compensation on an hourly basis for the services it renders, plus

reimbursement of actual and necessary expenses and other charges that it incurs. Attorneys and



                                                   6
             Case 20-11218-MFW         Doc 793-2      Filed 07/22/20    Page 8 of 43




paraprofessionals of Benesch bill their time in one-tenth hour increments. The primary attorneys

and paralegal that will work on this representation, and their respective hourly rates are included

in the following chart.

         Professional                     Position                         Rate


   Gregory W. Werkheiser                   Partner                     $650 per hour

      Jennifer R. Hoover                   Partner                     $610 per hour

      Kevin M. Capuzzi                     Partner                     $495 per hour

      Jacob H. Marshall                  Associate                     $395 per hour

       Matthew Beebe                     Associate                     $390 per hour

       John C. Gentile                   Associate                     $355 per hour

     LouAnne Molinaro                     Paralegal                    $315 per hour


Other attorneys and paralegals will render services to the Committee as needed.

       19.     The hourly rates set forth in the ranges disclosed above are Benesch’s standard

hourly rates for work of this nature both inside and outside of the bankruptcy context. Benesch’s

current standard hourly rates, firm-wide, range from $365 to $895 per hour for partners, from $355

to $685 for of counsel, from $245 to $620 per hour for associates, and from $110 to $315 per hour

for paraprofessionals.

       20.     The rates indicated in the Application and this Declaration are set at a level

designed to fairly compensate Benesch for the work of its attorneys and paralegals, to cover fixed

and routine overhead expenses, and are subject to periodic adjustments to reflect economic and

other conditions. Benesch has advised the Committee, and the Committee understands, that the

hourly rates set forth above are subject to periodic adjustments on September 1 each year as part

of its ordinary business practice. Benesch will advise the Committee of any additional rate

                                                7
             Case 20-11218-MFW         Doc 793-2      Filed 07/22/20      Page 9 of 43




increases once they are established and when any other rate change becomes effective during the

course of Benesch’s engagement.

       21.     In addition to the hourly billing rates set forth above, Benesch customarily charges

its clients for all costs and expenses incurred, including telephone and telecopier charges, mail and

express mail charges, hand delivery charges, document processing, photocopying and print copy

charges, travel expenses, expenses for “working meals,” computerized research and transcription

costs. Benesch has advised the Committee that it would charge such costs and expenses in

accordance, and only to the extent consistent, with the Local Rules.

       22.     Benesch intends to make reasonable efforts to comply with the Revised U.S.

Trustee Fee Guidelines. Benesch also intends to work cooperatively with the U.S. Trustee to

address any concerns with Benesch’s Application and to respond to any further information

requests.

       23.     Pursuant to Part D.1 of the Revised U.S. Trustee Fee Guidelines, Benesch is seeking

employment as Delaware counsel to the Committee and hereby provides the following responses

set forth below:

             Question                             Answer                   Further Explanation
Did you agree to any variations
from, or alternatives to, your
                                                     No.                            N/A
standard or customary billing
arrangements for this engagement?
Do any of the professionals included
in this engagement vary their rate
                                                     No.                            N/A
based on the geographic location of
the bankruptcy case?




                                                 8
              Case 20-11218-MFW           Doc 793-2    Filed 07/22/20     Page 10 of 43




If you represented the client in the 12
months prepetition, disclose your
billing rates and material financial
terms      for    the      prepetition
                                          Not applicable. Benesch did
engagement,       including        any
                                          not represent the Committee
adjustments during the 12 months                                                  N/A
                                          during     the    prepetition
prepetition. If your billing rates and
                                          period.
material financial terms have
changed postpetition, explain the
difference and the reasons for the
difference.

                                            Benesch is developing a
Has your client approved your
                                            budget and staffing plan
prospective budget and staffing
                                          that will be presented to the           N/A
plan, and, if so, for what budget
                                           Committee in conjunction
period?
                                               with Kramer Levin



        24.     Pursuant to Part F of the Revised U.S. Trustee Fee Guidelines, Benesch is proposed

to serve as Delaware counsel for the Committee with primary counsel, Levin Naftalis & Frankel

LLP (“Kramer Levin”). Kramer Levin has primary responsibility for the services disclosed in its

retention application. To disclose the division of labor and to avoid unnecessary duplication of

services, subject to the Court’s approval of the Application, the services Benesch has rendered and

may be required to render for the Committee in these cases, include, without limitation, the

following:

                    a) in conjunction with Kramer Levin, providing legal advice where necessary
                       with respect to the Committee’s powers and duties and strategic advice on
                       how to accomplish the Committee’s goals, bearing in mind that the Court
                       relies on Delaware counsel such as Benesch to be involved in all aspects of
                       the bankruptcy proceedings;

                    b) drafting, reviewing and commenting on drafts of documents to ensure
                       compliance with local rules, practices, and procedures;

                    c) assisting and advising the Committee in its consultation with the Debtors
                       and the U.S. Trustee relative to the administration of these cases;


                                                   9
             Case 20-11218-MFW       Doc 793-2      Filed 07/22/20    Page 11 of 43




                  d) drafting, filing, and serving documents as requested by Kramer Levin and
                     the Committee;

                  e) assisting the Committee and Kramer Levin, as necessary, in the
                     investigation (including through discovery) of the acts, conduct, assets,
                     liabilities and financial condition of the Debtors, the operation of the
                     Debtors’ businesses, and any other matter relevant to these cases or to the
                     formulation of a plan or plans of reorganization;

                  f) compiling and coordinating delivery to the Court and the U.S. Trustee
                     information required by the Bankruptcy Code, Bankruptcy Rules, Local
                     Rules, and any applicable U.S. Trustee guidelines and/or requests;

                  g) appearing in Court and at any meetings of creditors on behalf of the
                     Committee in its capacity as Delaware counsel with Kramer Levin;

                  h) monitoring the case docket and coordinating with Kramer Levin and other
                     Committee professionals (including the Committee’s financial advisor,
                     once retained), on matters impacting the Committee;

                  i) participating in calls with the Committee;

                  j) preparing, updating and distributing critical dates memoranda and working
                     group lists;

                  k) handling inquiries and calls from creditors and counsel to interested parties
                     regarding pending matters and the general status of these cases and
                     coordinating with Kramer Levin on any necessary responses; and

                  l) providing additional support to Kramer Levin, other Committee
                     professionals, and the Committee, as requested.

       25.     By reason of the foregoing, I believe Benesch is eligible for employment and

retention by the Committee pursuant to section 1103 of the Bankruptcy Code and the applicable

Bankruptcy Rules, nunc pro tunc to June 15, 2020.




                                               10
          Case 20-11218-MFW           Doc 793-2      Filed 07/22/20     Page 12 of 43




       I declare under penalty of perjury that the foregoing is true and correct.

Dated: July 22, 2020
                                              BENESCH, FRIEDLANDER, COPLAN &
                                              ARONOFF LLP

                                                 /s/ Jennifer R. Hoover
                                              Jennifer R. Hoover (No. 5111)
                                              1313 North Market Street, Suite 1201
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 442-7010
                                              Facsimile: (302) 442-7012
                                              Email: jhoover@beneschlaw.com




                                                11
           Case 20-11218-MFW        Doc 793-2      Filed 07/22/20     Page 13 of 43




                                          Schedule 1

                                     Retention Checklist


                                      List of Schedules



Schedule    Category

1(a)        Debtors
1(b)        Non-Debtor Subsidiaries
1(c)        Current Directors and Officers
1(d)        Certain Former Directors and Officers
1(e)        Current or Known Recent 5% + Shareholders
1(f)        Top 50 Unsecured Creditors
1(g)        Significant Lenders/Trustees/Agents/Other Known Debtholders/etc/
1(h)        Restructuring Advisors to Certain Creditors and Other Potential Parties In Interest
1(i)        Significant Depository Banks
1(j)        Significant Vendors of the Debtors
1(k)        Significant Contract/Lease Counterparties to the Debtors
1(l)        Significant Customers of the Debtors
1(m)        Significant Taxing Authorities
1(n)        Significant Insurers
1(o)        Significant Ordinary Course Professionals
1(p)        Adversaries in Certain Material Litigation
1(q)        Debtors’ Restructuring Professionals
1(r)        U.S. Trustee, Judges, and Court Contacts for the District of Delaware
1(s)        Committee Members
1(t)        Ad Hoc Group Members
          Case 20-11218-MFW        Doc 793-2   Filed 07/22/20   Page 14 of 43




                                   SCHEDULE 1(a)

                                         Debtors


CMGC Canada Acquisition ULC
Dollar Rent A Car, Inc.
Dollar Thrifty Automotive Group Canada Inc.
Dollar Thrifty Automotive Group, Inc.
Donlen Corporation
Donlen Fleet Leasing, Ltd.
Donlen FSHCO Company
Donlen Mobility Solutions, Inc.
DTG Canada Corp.
DTG Operations, Inc.
DTG Supply, LLC
Firefly Rent A Car LLC
Hertz Aircraft, LLC
Hertz Canada Limited
Hertz Car Sales LLC
Hertz Global Holdings, Inc.
Hertz Global Services Corporation
Hertz Local Edition Corp.
Hertz Local Edition Transporting, Inc.
Hertz System, Inc.
Hertz Technologies, Inc.
Hertz Transporting, Inc.
Rental Car Group Company, LLC
Rental Car Intermediate Holdings, LLC
Smartz Vehicle Rental Corporation
The Hertz Corporation
Thrifty Car Sales, Inc.
Thrifty Rent-A-Car System, LLC
Thrifty, LLC
TRAC Asia Pacific, Inc.
          Case 20-11218-MFW        Doc 793-2   Filed 07/22/20   Page 15 of 43




                                   SCHEDULE 1(b)

                                Non-Debtor Subsidiaries


2232560 Ontario Inc.                           Hertz Claim Management SAS
2240919 Ontario Inc.                           Hertz Claim Management SL
3216173 Nova Scotia Company                    Hertz Corporate Center Property Owners’
Ace Tourist Rentals (Aus) Pty Limited          Hertz de Espana, S.L.
Apex Processing Limited
Association, Inc.                              Hertz Dealership One LLC
Daimler Hire Limited                           Hertz Do Brasil Ltda.
Dan Ryan Car Rentals Limited                   Hertz Europe Limited
DNRS II LLC                                    Hertz Europe Service Centre Limited
DNRS LLC                                       Hertz Finance Centre Limited
Donlen Canada Fleet Funding Corporation        Hertz Fleet (Italiana) SrL
Donlen Canada Fleet Funding LP                 Hertz Fleet Lease Funding Corp.
Donlen Trust                                   Hertz Fleet Lease Funding LP
DTGC Car Rental L.P.                           Hertz Fleet Limited
EILEO SAS                                      Hertz France S.A.S.
Executive Ventures, Ltd.                       Hertz Funding Corp.
HA Fleet Pty Ltd.                              Hertz General Interest LLC
HA Lease Pty. Ltd.                             Hertz Holdings III UK Limited
HC Limited Partnership                         Hertz Holdings Netherlands B.V.
HCE Limited Partnership                        Hertz International RE Limited
Hertz (U.K.) Limited                           Hertz International Treasury Limited
Hertz Accident Support Ltd.                    Hertz International, Ltd.
Hertz Asia Pacific (Japan), Ltd.               Hertz Investment (Holdings) Pty. Limited
Hertz Asia Pacific Korea Ltd                   Hertz Investments, Ltd.
Hertz Asia Pacific Pte. Ltd.                   Hertz Italiana SrL
Hertz Asia Pacific Pty. Ltd.                   Hertz Luxembourg, S.à.r.l.
Hertz Australia Pty. Limited                   Hertz Management Services Sarl
Hertz Automobielen Nederland B.V.              Hertz Monaco, S.A.M.
Hertz Autopozicovna s.r.o.                     Hertz New Zealand Holdings Limited
Hertz Autopujcovna s.r.o.                      Hertz New Zealand Limited
Hertz Autovermietung GmbH                      Hertz NL Holdings, Inc.
Hertz Belgium b.v.b.a.                         Hertz Note Issuer Pty. Ltd.
Hertz Canada (N.S.) Company                    Hertz Puerto Rico Holdings Inc.
Hertz Canada Finance Co., Ltd.                 Hertz Superannuation Pty. Ltd.
Hertz Canada Vehicles Partnership              Hertz UK Receivables Limited
Hertz Car Rental Consulting (Shanghai) Co.     Hertz Vehicle Financing II LP
Ltd.                                           Hertz Vehicle Financing LLC
Hertz Claim Management B.V.                    Hertz Vehicle Financing U.K. Limited
Hertz Claim Management bvba                    Hertz Vehicle Sales Corporation
Hertz Claim Management GmbH                    Hertz Vehicles LLC
Hertz Claim Management Limited                 HIRE (Bermuda) Limited
Hertz Claim Management S.r.l.                  HVF II GP Corp.
          Case 20-11218-MFW         Doc 793-2   Filed 07/22/20   Page 16 of 43




International Fleet Financing No. 2 B.V.        Stuurgroep Holdings C.V.
Navigation Solutions, L.L.C.                    Stuurgroep Holland B.V.
Probus Insurance Company Europe DAC             TCL Funding Limited Partnership
Puerto Ricancars, Inc.                          Thrifty Insurance Agency, Inc.
RAC Finance, SAS                                Tourism Enterprises Ltd
Rental Car Finance LLC                          Van Wijk Beheer B.V.
Stuurgroep Fleet (Netherlands) B.V.             Van Wijk European Car Rental Service B.V.
         Case 20-11218-MFW   Doc 793-2   Filed 07/22/20   Page 17 of 43




                              SCHEDULE 1(c)

                       Current Directors and Officers



Anindita Mukherjee
Daniel A Ninivaggi
David A. Barnes
Frederic Deschamps
Henry R. Keizer
Jamere Jackson
Jodi J. Allen
Angela Brav
Tom Callahan
Kevin M. Sheehan
Leslie Hunziker
M. David Galainena
Murali Kuppuswamy
Opal G. Perry
Bob Stuart
Paul Stone
Richard E. Esper
Scott Massengill
Sung H. Cho
Vincent J. Intrieri
          Case 20-11218-MFW         Doc 793-2   Filed 07/22/20     Page 18 of 43




                                    SCHEDULE 1(d)

                           Certain Former Directors and Officers


Brian P. MacDonald
Carolyn N. Everson
Debra J. Kelly-Ennis
John P. Tague
Carl T. Berquist
Michael J. Durham
Kathryn V. Marinello
Linda Fayne Levinson
Matthew E. Jauchius
Murali Kuppuswamy
Narasimhan B. Srinivasan
Richard J. Frecker
Robin C. Kramer
Thomas C. Kennedy
Thomas J. Sabatino
Richard D. Broome
Tyler A. Best
David G. Trimm
          Case 20-11218-MFW      Doc 793-2   Filed 07/22/20   Page 19 of 43




                                 SCHEDULE 1(e)

                    Current or Known Recent 5% + Shareholders




BlackRock, Inc.
Dimensional Fund Advisors L.P.
GAMCO Investors, Inc.
Icahn Capital LP
PAR Capital Management, Inc.
Renaissance Technologies Corp.
The Vanguard Group, Inc.
          Case 20-11218-MFW       Doc 793-2   Filed 07/22/20   Page 20 of 43




                                   SCHEDULE 1(f)

                              Top 50 Unsecured Creditors



5.500% Senior Notes Due October 2024          Greater Orlando Aviation Auth
6.000% Senior Notes Due January 2028          Hotwire
6.250% Senior Notes Due October 2022          IBM Corporation
7.125% Senior Notes Due August 2026           Infor (US) Inc.
AAA                                           JM & A Group Inc
Allied Universal Security Services            Lane Valente
American Express                              Lyft
AT&T                                          MAACO Franchising Corporate LLC
ATS Processing Services                       Massachusetts Port Authority
Autonation Shared Service Center              Nissan
Bridgestone/Firestone Inc                     Nissan CN
Buildrite Construction Corp                   Pep Boys
Car Trawler                                   Platepass LLC
City and County of San Francisco              Pros Revenue Management
City of Chicago                               Safelite Fulfillment Inc
COMDATA                                       Sirius XM Radio Inc
Dealer Dot Com                                Southwest Airlines
Deloitte                                      Telus International Us Corp
Dent Wizard International Corp                Teradata Operations Inc.
Dueck Richmond                                Travel Jigsaw
Expedia                                       Travelport LP C O Bank of America
Fines Ford                                    Lockbox
Gerber National Claim Services LLC            United Airlines
Goldman Sachs Mortgage Co., as lender and     US Bank Promissory Notes
administrative agent                          VXI Global Solutions
Greater Orlando Avi Auth                      Wayne County
         Case 20-11218-MFW       Doc 793-2   Filed 07/22/20   Page 21 of 43




                                 SCHEDULE 1(g)

         Significant Lenders/Trustees/Agents/Other Known Debtholders/etc.


Barclays
BOKF, NA
Barclays Bank PLC
BNP Paribas
BNP Paribas Trust Corporation UK Limited
BNY Trust Company of Canada
Citibank N.A.
Credit Agricole
Credit Agricole Corporate and Investment Bank
Deutsche Bank
Deutsche Bank AG, London Branch
Deutsche Bank Luxembourg S.A.
Goldman Sachs Mortgage Company
Goldman Sachs Mortgage Company
Gresham Receivables
 HSBC France
Irish Ring
King Street Funding Trust (Bank of Nova Scotia)
KPMG LLP
Lloyds
Lombard North Central PLC
Magenta Capital Corporation
Matchpoint Finance
National Australia Bank
Natixis
P.T. Limited
 RBC, London Branch
Ridge Trust (Bank of Montreal)
Royal Bank of Canada, Sydney Branch
Sheffield Receivables
The Bank of New York Mellon Trust Company, N.A.
Wells Fargo Bank, National Association
Westpac Banking Corporation
Wilmington Trust, National Association
          Case 20-11218-MFW      Doc 793-2   Filed 07/22/20   Page 22 of 43




                                 SCHEDULE 1(h)

 Restructuring Advisors to Certain Creditors and Other Potential Parties in Interest


Akin Gump
Alix Partners
Ankura
Arnold Porter
Cleary Gottlieb
Clifford Chance
Davis Polk
Dentons
Duane Morris
Ducera
GLC Advisors & Co.
Houlihan Lokey
King & Wood Mallesons
Kirkland
Latham
Luskin Stern & Eisler
Manier & Herod P.C.
Mayer Brown
Osler
Outten & Golden LLP
Ropes & Gray
Rothschild
Saul Ewing
Shearman Sterling
Squire Patton Boggs
Stikeman
Wachtell, Lipton, Rosen & Katz
Willkie Farr
          Case 20-11218-MFW        Doc 793-2   Filed 07/22/20   Page 23 of 43




                                    SCHEDULE 1(i)

                              Significant Depository Banks


Abn Amro Bank N.V.                             Fidelity Investments
Banca Intesa Sanpaolo                          Fifth Third Bank
Banca Popolare Di Milano                       Harris Bank
Banco Bilbao Vizcaya Argentaria SA             HSBC Bank (China) Company Ltd, Shanghai
Banco Popular de Puerto-Rico                   Branch
Banco Santander SA                             HSBC Treasury Fund
Bank Banque et Caisse d’Epargne de l’Etat,     Industrial and Commercial Bank
Luxembourg                                     ING Belgium SA/NV
Bank of America                                J.P. Morgan Chase Bank
Bank of China                                  J.P. Morgan Chase Bank, N.A. Amsterdam
Bank of Hawaii                                 JP Morgan Chase Bank (Canada)
Bank of Ireland                                JP Morgan Chase Bank Netherlands
Bank of Montreal                               Key Bank
Bank of New York Mellon                        La Banque Postale
Bank of New Zealand                            Lloyds
Banque Europeenne Credit Mutuel                Mitsui sumitomo Bank
Barclays Bank PLC (UK)                         Mizuho Bank
BB&T                                           PNC Bank
Blackrock Liquidity Funds                      POSTBANK
BNP Paribas (France, Monaco)                   Regions Bank
Citibank (Ireland, UK)                         Slovenská Sporitlena a.s.
Citibank Dubai                                 Societe Generale
Citibank-Puerto Rico                           Standard Chartered
Citizens Bank                                  SunTrust Bank
Credit Suisse First Boston-NY                  Tatra Banka a.s.
Czeskoslovenská Obchodní Banka a.s.            TD Bank-USA
DBS Bank LTD                                   Toronto Dominion Bank
Deutsche Bank AG (France, Germany,             U.S. Bank
Belgium, UK, Netherlands, Luxembourg)          Unicredit - Banca Di Roma
Deutsche Bank Nederland N.V.                   Unicredit Bank Czech Republic a.s.
Deutsche Bank Sociedad Anónima Española        United Missouri Bank
Deutsche Bank SpA                              Wells Fargo Bank
Federated (investment)                         Westpac Banking Corporation
          Case 20-11218-MFW       Doc 793-2   Filed 07/22/20   Page 24 of 43




                                   SCHEDULE 1(j)

                          Significant Vendors of the Debtors

767 Auto Leasing LLC                          Dade County Aviation Dept Mdad Finance
AAA                                           Division
ADAC Autovermietung                           Dealer Dot Com
Aena Aeropuertos, S.A.                        Deloitte Consulting LLP
Aeroport De Paris                             Dent Ology
Afco Credit Corporation                       DFW International Airport
Airport A P Mgr                               EDS Service Solutions LLC
Airport Revenue Fund                          Expedia.Com Travel
Ally Financial                                Ford Bank GmbH
Amadeus IT Group SA                           Frontline Technology Solutions
American Express                              GCA Services Group
American Express CPC Remittance               Gerber National Claim Services LLC
Processing                                    Greater Orlando Avi Auth
American Tire Distributions-ATD               Greater Orlando Aviation Auth
Archimedes LLC                                Hertz Fleet (Italiana) Srl
Artefact Marketing Engineering UK Limited     Hillsborough County Aviation Authority
ARWE Car Rental Service GmbH                  Airport
AT&T                                          IBM Corporation
Autonation Shared Service Center              Infor (US) Inc
BAA Business Sup Centre Ltd (Lhr)             IPC USA, INC
BCA Fleet Solutions Limited                   JM & A Group Inc
Bridgestone/Firestone Inc                     Lane Valente
Broward Co Aviation Dept Ft Lauder Hwood      Lyft Inc
Buildrite Construction Corp                   MAACO Franchising Corporate LLC
Byers Car Rentals LLC                         Managed Labor Solutions LLC
C3/CustomerContactChannels Inc                Manheim Credit And Collections
Carco Carriage Corporation                    Marsh USA Inc
Cass Information Systems Inc                  Massachusetts Port Authority
Citibank                                      Mercedes-Benz Leasing Gmbh
Citizens Bank National Association            Metro Washington AP Auth
City and County of Denver Co                  Microsoft Corporation
City and County of San Francisco              Mileage Plus Holdings LLC
City of Atlanta                               Minn St Paul Metro A P Comm
City of Chicago                               MVI Field Services LLC
City of Los Angeles                           Optiv Security Inc
City of Philadelphia                          Optumrx Inc
City of Phoenix                               Oracle America Inc
City of San Jose                              Overland West Inc
Clark County Dept Of Aviation N Las Vegas     PEP BOYS
Collector General                             Platepass LLC
COMDATA                                       Port Authority of NY & NJ
Crossmedia Inc
          Case 20-11218-MFW       Doc 793-2   Filed 07/22/20   Page 25 of 43




Port Authority Of NY & NJ Newark Intl A P     Southwest Airlines O A L Billing
Anc 350                                       State of Hawaii Department of
Port of Portland                              Transportation
Port of Seattle                               State of Hawaii Dept of Trans Honolulu Intl
Raleigh Durham Airport Auth                   The Sabre Group Inc
Safelite Fulfillment Inc                      Travelport LP C O Bank of America
Salesforce Com Inc                            Lockbox
Salt Lake City Corporation                    TSD Massachusetts Business Trust
San Diego County Reg A P Auth                 United Road Logistics
Sintax Logistica S.A.                         Wayne County
Sirius XM Radio Inc                           Wells Fargo Bank NA
Southwest Airlines Co                         Western Conf of Teamsters Pension Trust
         Case 20-11218-MFW        Doc 793-2   Filed 07/22/20   Page 26 of 43




                                  SCHEDULE 1(k)

              Significant Contract/Lease Counterparties to the Debtors


AAA                                           Kairos Technologies Inc
Amadeus IT Group SA                           Lane Valente
American Express                              Lyft Inc
American Tire Distributions-ATD               MAACO Franchising Corporate LLC
Applied Invention LLC                         Managed Labor Solutions LLC
Archimedes LLC                                Manheim Credit And Collections
AT&T                                          Microsoft Corporation
Businessolver.Com Inc                         Mulesoft Inc
C3/CustomerContactChannels Inc                National Carwash Solutions Inc
Cass Information Systems Inc                  Optiv Security Inc
COMDATA                                       Optumrx Inc
Crossmedia Inc                                Oracle America Inc
Dealer Dot Com                                Pep Boys
Deloitte Consulting LLP                       PricewaterhouseCoopers LLP
Dent Wizard International Corp                Pros Revenue Management
EDS Service Solutions LLC                     RR Donnelley
Ernst And Young LLP                           Safelite Fulfillment Inc
Fred Beans Parts                              Salesforce Com Inc
Frontline Technology Solutions                Sirius XM Radio Inc
GCA Services Group                            Southwest Airlines Co
Granite Telecommunications, LLC               The Sabre Group Inc
IBM Corporation                               Truman Arnold Companies
Imperial Supplies Holdings Inc                TSD Massachusetts Business Trust
Infor (US) Inc                                Verge Information Technologies Inc
IPC USA, Inc                                  VXI Global Solutions LLC
          Case 20-11218-MFW      Doc 793-2    Filed 07/22/20    Page 27 of 43




                                  SCHEDULE 1(l)

                         Significant Customers of the Debtors



ABB Inc                                       SAP America Inc.
Accenture                                     Siemens Corp North America
ALU Nokia                                     Sodexo Operations LLC
Amgen Incorporated                            Thermo Fisher Scientific
AT&T Services Inc                             TPG Global LLC
Bank of America                               United Airlines Inc
BASF Corporation                              United Healthcare Services Inc
Berkshire Hathaway                            University of California
Boston Scientific Corporation                 Wells Fargo Bank NA
BP p.l.c.
Cigna Corporate Services LLC
Cisco Systems Inc
Coca Cola Co The
Cummins
Deere & Co
Deloitte Services LP
Delta Air Lines
Eaton Corp
EC Purchasing (ECP)
Ernst & Young LLP
FedEx Corporation
General Electric Company
IBM Corporation
Intel Corporation
IQVIA
J.P. Morgan Chase
Jacobs Collision Center
KPMG LLP
L3Harris Technologies Inc
Marriott International
McKesson
McKinsey & Co Inc US
National Football League
NBC Universal Media
Oracle Corp
Pfizer Inc
Philips Health Tech North Amer
Premier Purchasing Partners
PriceWaterhouseCoopers (PWC)
Robert Bosch Corp
Rockwell Automation
         Case 20-11218-MFW      Doc 793-2   Filed 07/22/20   Page 28 of 43




                                SCHEDULE 1(m)

                          Significant Taxing Authorities


Bay Area Air Quality Mgmt Dsct              Gwinnett County
California Department of Tax And Fee        Harris Galveston Subsidence District
Administration                              Harrison And Duncan Pllc
City of Anaheima                            Hawaii State Tax Collector
City of Boston                              Illinois Secretary of State
City of Colorado Springs                    Jefferson Parish Fire Dept
City of Fremont Revenue Division            Joseph Lopinto III
City of Kansas City Missouri                Kuwait Ministry of Finance
City of Los Angeles                         Minister Of Finance - Bc
City of Newark                              Minister Of Finance Bc
City of Newport                             Nevada Department Of Motor Vehicles
City of North Miami Beach                   New Jersey Motor Vehicle Commission
City of Pueblo                              PCAOB
City of San Jose                            Rhode Island Interactive LLC
City of Santa Barbara                       Secretario De Hacienda
City of Warr Acres                          Secretary of State Supply Distribution
Clark County Nv                             South Coast AQMD
Commonwealth of Virginia Department of      State of Alabama Office of State Treasurer
State Police                                State of Idaho
County Director of Finance                  State of Kentucky Treasurer
Deloitte Tax LLP                            State Of Rhode Island And Providence
Department of Licensing                     Plantations
Department of Toxic Substances Control      Town of Leesburg
eCollect PA LLC                             Treasurer City of Pittsburgh
Fairfax County Circuit Court                Treasurer State Of New Jersey Dept of The
General Service Administration              Treasury
Georgia Department of Revenue               Village of North Palm Beach
          Case 20-11218-MFW        Doc 793-2    Filed 07/22/20   Page 29 of 43




                                   SCHEDULE 1(n)

                                   Significant Insurers


ACE American Insurance Company                  Ironshore Indemnity Inc.
ACE American Insurance Company                  Liberty Mutual Property
ACE Fire Underwriters Insurance Company         Lloyd’s of London
ACE Property and Casualty Insurance             Markel American Insurance Company
Company                                         Mutua de Seguros y Reaseguros
AIG Europe S.A.                                 National Union Fire Insurance Company of
AIG Europe S.A. Sucursal En España              Pittsburgh, Pa.
AIG Europe S.A., Netherlands Branch             National Union Fire Insurance Company of
AIG, Foreign Casualty                           Pittsburgh, Pa.
Allianz Global Risks US Insurance Company       Navigators Specialty Insurance Company -
Allied World National Assurance Company         Non-Admitted
American Guarantee and Liability Insurance      Old Republic Insurance Company
Company                                         Philadelphia
American International Group UK Limited         Probus Insurance Company Europe DAC
(AIG)                                           Probus Insurance Company Europe DAC /
Arch Insurance Company                          FIATC
Argonaut Insurance Company                      Probus Insurance Company Europe DAC /
Ascot Reinsurance Company Limited               Reale Mutua
AXIS Insurance Company                          RLI Insurance Company
Beazley Insurance Company, Inc.                 Starr Indemnity & Liability Company
Berkley Professional Liability                  State National Insurance Company, Inc.
Berkshire Hathaway Specialty Insurance          Travelers Casualty and Surety Company of
Chubb Insurance Company of Canada               America
Continental Casualty Company                    U.S. Specialty
Cooperativa de Seguros Multiples                United States Aircraft Insurance Group
Cooperativa de Seguros Múltiples                XL Bermuda Ltd
Cooperativa De Seguros Multiples De PR          XL Specialty Insurance Company
Endurance Assurance Corporation                 Zurich American Insurance Company
Everest National Insurance Company
Freedom Specialty Insurance Company
Great American Insurance Company
Great American Spirit Ins. Company
Guardian Insurance Company
Hartford
Hiscox Insurance Company Inc.
Homesite Insurance Company
Illinois National Insurance Company
Indemnity Insurance Company Of North
America
Indian Harbor Insurance Company
ING
         Case 20-11218-MFW      Doc 793-2   Filed 07/22/20   Page 30 of 43




                                SCHEDULE 1(o)

                     Significant Ordinary Course Professionals


Altus Business License LLC
Anybill (Paypool)
Baker McKenzie
Deloitte LLP
Ernst and Young LLP
IMS ExpertServices
Allen Matkins
Mayer Brown
Herbert Beigel
Seyfarth Shaw
Ballard, Spahr - PA
Jenner & Block LLP
KPMG LLP
McCarthy Tetrault
Phelps Dunbar, LLP
McGuireWoods
Nixon Peabody LLP
Mike Cox Law Firm
Thompson Reuters
Dechert LLP
Orrick Herrington
PricewaterhouseCoopers (PWC)
Weil Gotshal
Winston & Strawn LLP
           Case 20-11218-MFW          Doc 793-2      Filed 07/22/20     Page 31 of 43




                                       SCHEDULE 1(p)

                         Adversaries in Certain Material Litigation



Pedro Ramirez Jr. (individually and on behalf of himself and all others similarly situated)
Sheet Metal Workers Local Union 80 Pension Trust Fund
Westchester Teamsters Pension Fund
Jane Purnell
Mike Frissora
Elyse Douglas
John Jeffery Zimmerman
Scott Sider
          Case 20-11218-MFW        Doc 793-2   Filed 07/22/20     Page 32 of 43




                                    SCHEDULE 1(q)

                           Debtors’ Restructuring Professionals



FTI Consulting
Kekst and Company
Deloitte LLP
Moelis & Company
Prime Clerk
Richards Layton & Finger
White & Case
          Case 20-11218-MFW          Doc 793-2   Filed 07/22/20   Page 33 of 43




                                     SCHEDULE 1(r)

         U.S. Trustee, Judges, and Court Contacts for the District of Delaware



Chief Judge Christopher S. Sontchi
Judge John T. Dorsey
Judge Karen B. Owens
Judge Brendan L. Shannon
Judge Laurie Selber Silverstein
Judge Mary F. Walrath
Judge Ashely M. Chan
Cacia Batts
Catherine Farrell
Cheryl Szymanski
Claire Brady
Danielle Gadson
Jill Walker
Karen Strupczewski
Laura Haney Laurie Capp
Lora Johnson
Marquietta Lopez
Rachel Bello
Rachel Werkheiser
Robert Cavello
Sherry Scaruzzi
Una O’Boyle
Andrew R. Vara
T. Patrick Tinker
David Buchbinder
Linda Casey
Timothy J. Fox, Jr.
Benjamin Hackman
Jane Leamy
Hannah M. McCollum
Linda Richenderfer
Juliet Sarkessian
Richard Schepacarter
Rosa Sierra
Holly Dice
Jeffrey Heck
James R. O’Malley
Michael Panacio
Karen Starr
           Case 20-11218-MFW         Doc 793-2     Filed 07/22/20   Page 34 of 43




                                      SCHEDULE 1(s)

                                    Committee Members


American Automobile Association, Inc.
Emma Bradley
Janice Dawson
International Brotherhood of Teamsters
Pension Benefit Guaranty Corporation
Sirius XM Radio Inc.
Southwest Airlines Co.
U.S. Bank National Association, as indenture trustee
Wells Fargo Bank, as indenture trustee
          Case 20-11218-MFW       Doc 793-2   Filed 07/22/20   Page 35 of 43




                                   SCHEDULE 1(t)

                               Ad Hoc Group Members


683 Capital Management                        Laketa Collins
Aegon Asset Management                        Michelle Johnson
Aegon USA Investment Management, LLC          Brian Steinberg
AIG Asset Management (U.S.), LLC              Antwone Person
Alliance Bernstein                            Michael Koss
Bank of America                               Amanda Koss
Barings LLC                                   Cheryl Young
Capital Research and Management Company       Stephanie Keene
Columbia Management Investment Advisers,      James Keene
LLC                                           Barbara Fernandez
D.E. Shaw Galvanic Portfolios, L.L.C.         Thomas John Channell
Fir Tree Partners                             Michael Channell
Fort Washington Investment Advisors, Inc.     Jessica Gurumendi
Invesco                                       Roula Vangelis
JP Morgan Asset Management                    Brent Williams
Nomura Corporate Research and Asset           Nancy Cullen Smits
Management Inc.                               Ryan Smits
One William Street Capital Management,        Henry B. Essick III
L.P.                                          Jeffrey Bower
The Northwestern Mutual Life Insurance        William Hawkins
Company                                       Paul Alexander
TD Asset Management                           Azaliyah Sanata
Zinnia Perch, L.L.C                           Jennifer Kennedy
Jason Dawson                                  Rondarius Holmes
Wendellyn Moore                               Sharon Hopkins
Bamidele Aiyekusibe                           Natashia Moore
Mark Graham                                   Tyese Golden
Keith Fricke                                  Alisha Vinson
Peter Lee                                     LaQuisha Freeman
S. Sharma                                     Zariah Jackson
La Tache Snell-Jones                          Joseph Miles
Emma Bradley                                  Dionne Woodson
Polat Kemal                                   Rose Epps
Arlean Green                                  Tiffany Griffith
Hannah Ayoub                                  John Pearson
Nicole Stevens                                Zavier Thorton
Shontrell Higgs                               Melissa Rochester
Julius Burnside                               Anthony Rochester
Magalie Sterlin                               Aliyah Rochester
Arthur Stepanyan                              Daniel Domini
Howard Junious                                Marcquise Farrell
          Case 20-11218-MFW   Doc 793-2   Filed 07/22/20   Page 36 of 43




George Cooper                             Gloria Weltzbarker
Sheri Martine                             John Steven Ward Piercey
Adrian Salazar                            De”Shany Benn
William McGovern                          Sondra Crum
Claudio Rodriguez                         Gary Turner
Beth Grunfeld                             Stephanie Denny
Julie Goettl                              Deidra Ford
Rose Mallery                              Christopher Rice
Fred Goettl                               Kelvin Howard
Clara Gamazo                              Ferdinand D’Orville
Roberto Cruz                              Alice Townsend
Cameron Letch                             Cynthia Johnson
Sharod King                               Ryan Phillips
Ana Reyes                                 Carl Johnson
Carolina Senior                           David Mower
Carlos Osuna                              Wyndell Penson
Max Osuna                                 Integrative Physical Medicine Winter Haven
Kathleen Rios                             a/a/o Syed Abu Nahid, MD
Nelson Soto Roman                         CFI a/a/o Syed Abu Nahid, MD
Antonio Gamazo                            Kayth Sanchez
Anika Porter                              Akeem Glasgow
Leonard Pittman, II                       Jackie Berry
Kennai Swinton                            Victoria Majors
Latae Ward                                Kevin Davidson
Donovan Fletcher                          Yvonne Stafort
Carolyn Simmons                           Full Spine a/a/o Reginald Williams
Willie Henderson                          Candace Hope
Theodore Henderson                        Jeniffer Lumpkins
Timothy Clark                             Jay La Forest
Cynthia Farley                            Rimma Bergeron-Langlois
Zena Johnson                              Laurie L. Nelson
Gregory Griffin                           Declan Clarke
Marsha Gaughan                            Patrick J. Callanan
Annie Durrah                              Jacqueline Yasurek
Latisha Daise                             Victor Baez
Gloria Calderon                           Deborah Baez
Alfreda Lincoln                           Kip Jefferys
Ebony Hollimon                            Christopher Smith
Kevin Klava                               Florida Injury a/a/o Earl James
Gretchen Henkel                           Kefah Khalaf
Moira Henkel                              Wendy Bowes
Eddie Young                               Maria Martinez
John Crum                                 Zoemarie Pastrana
Kimberly Kelly                            Thomas Mcilree
Laura Watkins                             Francis Ujlaki
Bailey Watkins                            Lana Ribeiro
          Case 20-11218-MFW          Doc 793-2   Filed 07/22/20   Page 37 of 43




Cintya Concha                                    First Health Chiro a/a/o Bruno Andolcetti
Shyrel Green                                     Jonathan Newman
Chen Chen                                        Joseph Robinson
Kaylee Tanner                                    Christopher O’Neil
Rachel Ornstein                                  Shirley Mazza
Health & Spine Medical Center a/a/o Diana        James Mazza
Gutierrez                                        Brett Richter
Tonya Stewart                                    Davielle Stewart
Sean Grimm                                       Tony Thomas
Marianne Falasco                                 Pamela Lucas
Wayne Larkin                                     Jeff Brower
Kenneth Henderson                                Alicia King
Angela Henderson                                 Brandon Bollenbach
Margarita Hernandez
Michael Anthony Cruz                             Diane M. Ocasio Hernandez
Javaree Latimer
Lisa Catarina Fontes                             Amy Boschen
Giovanni Irene
Darrell Agrella                                  Warren Boschen
Henry Villalobos
                                                 Charles Paoli
Joinel Cherival
                                                 Integrative Physical Medicine Winter Haven
Chiropractic Health Clinic a/a/o Carole Bess
                                                 a/a/o Sandra Rubel
Clarence Wheeler
                                                 Joshua Streeter
Susan Trowbridge
                                                 Marcia Bryant
Alexandrea Moore
                                                 Integrative Physical Medicine Winter Haven
Charisse Salmon
                                                 a/a/o Jacquesta Jennings
Dwight Swasey
                                                 Anthony Pereira
Access Injury a/a/o Alfredo Rivera
                                                 Yomaris Estrella Silverio
Quentin Nichols
                                                 Mark Wallace
Zelda M. Johnson
                                                 OneCare a/a/o Krystal Pendleton
Rosa Garcia de Gonzalez
                                                 OneCare a/a/o Krimsyn Valverde
Abderrahim Guzrou
                                                 Demi Herrera
Tori Polk
                                                 Jennifer Davis
Madeline Rodriguez
                                                 Charles Dunn
Spine & Brain Neuro a/a/o Loretta Gilberry
                                                 Sasheika Phillips
David Hobby
                                                 Daigran Bonner
Amber Bertrand
                                                 Cynthia Clark
Franco Fusi
                                                 Cheryl Glazar
Jalen Bertrand
                                                 Martha Mejia
Carrie Pyles
                                                 Rina Elias
Martha Moreira-Ferrell
                                                 Tracey Johnson
Candace Montie
                                                 Darryl Dayson
Jeff Ferrell
                                                 Javonte Carter
Bermann Desir
                                                 Dionicio Cruz
Chion Sen Fung Ramos
                                                 Marjorie Mardy
Vincent Galioto
                                                 Julia Nerstheimer
          Case 20-11218-MFW         Doc 793-2   Filed 07/22/20   Page 38 of 43




Sally Boerschel                                 Julia Cejas Perez
Sabino Rivera                                   Jared Lantzman
Adelina Colon                                   Catherine Bradis
Erma Quick                                      Catina Smith
SF Chiropractic Rehab Center, Inc. a/a/o Ae     Johnny Simon
Kyoung Kim                                      Sharmaine Browne-Daniel
Robert White                                    Lucy Cena
Marquise Worlds                                 Jean Nalepa
James Adams                                     John Haney, Jr.
Miguel De La Cruz                               Emelda Watkins
Lisa De La Cruz                                 Andrew Brookes
Ruben Martnes
Marygrace Campbell
Patricia Williams
William Schutt
James Pantages
Scott Sands
Dylan Sands
Robert McGrath
JoAnn Snider
Thomas Snider
Carline Louisjeune
Alexander Reviczky
Sabrina Dill
Louvena Cromartie
Barbara Muratore
Anthony Wilbanks
Augustine Helsel
Daniel Mora
Michael Clark
Jennifer Eno-Clark
Shantell Ford
Javoris Ford
JoAnn Nance
Anthony Fuentes
William Vansickle
Raheem Mobley
April Austin
Akia Greaux
Moheb Heinen
Theodore Kruger
Tania Alvarado Chavez
Fred Baird
Timothy Carney
Lemuel Martinez
Terrence O’Hora
             Case 20-11218-MFW               Doc 793-2         Filed 07/22/20        Page 39 of 43




                                                   Schedule 2

                                 Schedule of Parties-In-Interest
                       that Benesch, Friedlander, Coplan & Aronoff, LLP
                     Currently Represents and/or Has Formerly Represented 1



                                               Relationship to
            Interested Party                                                      Description of Relationship
                                                  Debtors
HCE LLC                                     Non-Debtor                 Benesch represented the interested party or an
                                            Subsidiaries               affiliated entity of the interested party in matters
                                                                       unrelated to the Debtors’ Chapter 11 Cases

Bridgestone/Firestone Inc.                  Top 50 Unsecured           Benesch represents and/or has represented the
                                            Creditors, Significant     interested party or an affiliated entity of the
                                            Vendors of the Debtors     interested party in matters unrelated to the Debtors’
                                                                       Chapter 11 Cases

Comdata                                     Top 50 Unsecured           Benesch represents and/or has represented the
                                            Creditors, Significant     interested party or an affiliated entity of the
                                            Vendors      of     the    interested party in matters unrelated to the Debtors’
                                            Debtors,    Significant    Chapter 11 Cases
                                            Contract/Lase
                                            Counterparties to the
                                            Debtors

Dent Wizard International Corp.             Top 50 Unsecured           Benesch represents and/or has represented the
                                            Creditors, Significant     interested party or an affiliated entity of the
                                            Contract/Lease             interested party in matters unrelated to the Debtors’
                                            Counterparties to the      Chapter 11 Cases
                                            Debtors

Teradata Operations Inc.                    Top 50         Unsecured   Benesch represents and/or has represented the
                                            Creditors                  interested party or an affiliated entity of the
                                                                       interested party in matters unrelated to the Debtors’
                                                                       Chapter 11 Cases

U.S. Bank Promissory Notes, U.S. Bank       Top 50 Unsecured           Benesch represents and/or has represented the
                                            Creditors, Significant     interested party or an affiliated entity of the
                                            Depository Banks           interested party in matters unrelated to the Debtors’
                                                                       Chapter 11 Cases




1
  Fees collected from each of the parties identified in this schedule comprised less than 1.0% of Benesch’s revenues
for the period January 2018 through May 2020, except for Cisco Systems Inc. (1.87% of the Benesch revenues in
2019, and 2.21% of the Firm’s revenue from May 2019 to May 2020). Benesch believes that its representation of the
parties listed herein has not and does not affect its representation of the Committee.
              Case 20-11218-MFW   Doc 793-2        Filed 07/22/20         Page 40 of 43




                                     Relationship to
            Interested Party                                           Description of Relationship
                                        Debtors
HSBC France                       Significant Lenders,      Benesch represents and/or has represented the
                                  Trustees/Agents,/Other    interested party or an affiliated entity of the
                                  Known Bondholders,        interested party in matters unrelated to the Debtors’
                                  Etc.                      Chapter 11 Cases

Citizens Bank                     Significant Depository    Benesch represents and/or has represented the
                                  Banks,      Significant   interested party or an affiliated entity of the
                                  Vendors of the Debtors    interested party in matters unrelated to the Debtors’
                                                            Chapter 11 Cases

Credit Suisse First Boston NY     Significant Depository    Benesch represents and/or has represented the
                                  Banks                     interested party or an affiliated entity of the
                                                            interested party in matters unrelated to the Debtors’
                                                            Chapter 11 Cases

Fidelity Investments              Significant Depository    Benesch has represented the interested party or an
                                  Banks                     affiliated entity of the interested party in matters
                                                            unrelated to the Debtors’ Chapter 11 Cases

Fifth Third Bank                  Significant Depository    Benesch represents the interested party or an
                                  Banks                     affiliated entity of the interested party in matters
                                                            unrelated to the Debtors’ Chapter 11 Cases

J.P. Morgan Chase Bank,           Significant Depository    Benesch represents the interested party or an
                                  Banks,      Significant   affiliated entity of the interested party in matters
J.P. Morgan Chase Bank, N.A.      Customers of the          unrelated to the Debtors’ Chapter 11 Cases
Amsterdam, JP Morgan Chase Bank   Debtors
(Canada), JP Morgan Chase Bank
Netherlands

Key Bank                          Significant Depository    Benesch represents and/or has represented the
                                  Banks                     interested party or an affiliated entity of the
                                                            interested party in matters unrelated to the Debtors’
                                                            Chapter 11 Cases

PNC Bank                          Significant Depository    Benesch represents and/or has represented the
                                  Banks                     interested parties or an affiliated entity of the
                                                            interested parties in matters unrelated to the
                                                            Debtors’ Chapter 11 Cases

U.S. Bank                         Significant Depository    Benesch represents and/or has represented the
                                  Banks                     interested parties or an affiliated entity of the
                                                            interested parties in matters unrelated to the
                                                            Debtors’ Chapter 11 Cases
               Case 20-11218-MFW    Doc 793-2        Filed 07/22/20         Page 41 of 43




                                       Relationship to
              Interested Party                                           Description of Relationship
                                          Debtors
Wells Fargo Bank                    Significant Lenders,      Benesch represents and/or has represented the
                                    Trustees/Agents,/Other    interested parties or an affiliated entity of the
                                    Known Bondholders,        interested parties in matters unrelated to the
                                    Etc.,       Significant   Debtors’ Chapter 11 Cases
                                    Depository      Banks,
                                    Significant Vendors of
                                    the            Debtors,
                                    Significant Customers
                                    of the Debtors

American Tire Distributions - ATD   Significant Vendors of    Benesch represents and/or has represented the
                                    the           Debtors,    interested party or an affiliated entity of the
                                    Significant               interested party in matters unrelated to the Debtors’
                                    Contract/Lease            Chapter 11 Cases
                                    Counterparties to the
                                    Debtors

Mercedes-Benz Leasing Gmbh          Significant Vendors of    Benesch represents and/or has represented the
                                    the Debtors               interested party or an affiliated entity of the
                                                              interested party in matters unrelated to the Debtors’
                                                              Chapter 11 Cases

Oracle America Inc.                 Significant Vendors of    Benesch represents and/or has represented the
                                    the           Debtors,    interested parties or an affiliated entity of the
                                    Significant               interested parties in matters unrelated to the
                                    Contract/Lease            Debtors’ Chapter 11 Cases
                                    Counterparties to the
                                    Debtors,    Significant
                                    Customers of the
                                    Debtors

Managed Labor Solutions LLC         Significant               Benesch represents the interested party in matters
                                    Contract/Lease            unrelated to the Debtors’ Chapter 11 Cases
                                    Counterparties to the
                                    Debtors

National Carwash Solutions Inc.     Significant               Benesch represents the interested party in matters
                                    Contract/Lease            unrelated to the Debtors’ Chapter 11 Cases
                                    Counterparties to the
                                    Debtors

Berkshire Hathaway                  Significant Customers     Benesch represents entities related to the interested
                                    of the Debtor             party in matters unrelated to the Debtors’ Chapter
                                                              11 Cases

Cisco Systems Inc.                  Significant Customers     Benesch represents the interested party in matters
                                    of the Debtors            unrelated to the Debtors’ Chapter 11 Cases

Eaton Corp.                         Significant Customers     Benesch represents and/or has represented the
                                    of the Debtors            interested parties or an affiliated entity of the
              Case 20-11218-MFW     Doc 793-2         Filed 07/22/20      Page 42 of 43




                                       Relationship to
            Interested Party                                           Description of Relationship
                                          Debtors
                                                            interested parties in matters unrelated to the
                                                            Debtors’ Chapter 11 Cases

General Electric Company            Significant Customers   Benesch represents and/or has represented the
                                    of the Debtors          interested party or an affiliated entity of the
                                                            interested party in matters unrelated to the Debtors’
                                                            Chapter 11 Cases

Robert Bosch Corp.                  Significant Customers   Benesch represents and/or has represented the
                                    of the Debtors          interested party or an affiliated entity of the
                                                            interested party in matters unrelated to the Debtors’
                                                            Chapter 11 Cases

Sodexo Operations LLC               Significant Customers   Benesch represents and/or has represented the
                                    of the Debtors          interested party or an affiliated entity of the
                                                            interested party in matters unrelated to the Debtors’
                                                            Chapter 11 Cases

University of California            Significant Customers   Benesch represents and/or has represented the
                                    of the Debtors          interested party or an affiliated entity of the
                                                            interested party in matters unrelated to the Debtors’
                                                            Chapter 11 Cases

AXIS Insurance Company              Significant Insurers    Benesch represents and/or has represented the
                                                            interested party or an affiliated entity of the
                                                            interested party in matters unrelated to the Debtors’
                                                            Chapter 11 Cases

Continental Casualty Company        Significant Insurers    Benesch represents and/or has represented the
                                                            interested party or an affiliated entity of the
                                                            interested party in matters unrelated to the Debtors’
                                                            Chapter 11 Cases

Hartford                            Significant Insurers    Benesch represents and/or has represented the
                                                            interested party or an affiliated entity of the
                                                            interested party in matters unrelated to the Debtors’
                                                            Chapter 11 Cases

Liberty Mutual Property             Significant Insurers    Benesch represents and/or has represented the
                                                            interested party or an affiliated entity of the
                                                            interested party in matters unrelated to the Debtors’
                                                            Chapter 11 Cases

Zurich American Insurance Company   Significant Insurers    Benesch represents and/or has represented the
                                                            interested party or an affiliated entity of the
                                                            interested party in matters unrelated to the Debtors’
                                                            Chapter 11 Cases
          Case 20-11218-MFW   Doc 793-2       Filed 07/22/20        Page 43 of 43




                                 Relationship to
         Interested Party                                        Description of Relationship
                                    Debtors
McGuire Woods                 Ordinary       Course   Benesch represents and/or has represented the
                              Professional            interested party or an affiliated entity of the
                                                      interested party in matters unrelated to the Debtors’
                                                      Chapter 11 Cases
